Per Curiam,
The appellant admitted when on the witness stand that he had received notice of the assessment made in January, 1891, a day or two after it was mailed to him. ■ As <a matter of fact he never paid the assessment and the evidence that he never intended to pay it, but that he intended to abandon the policy, was simply overwhelming. He took out other insurance for the very purpose of supplying the place of this policy. The master’s finding on this subject is eminently correct and could not have been otherwise under the testimony. It was confirmed by the learned court below and is approved by us: There is no-error in this record.
The decree of the court below is affirmed, and the appeal is. dismissed at the cost of the appellant.